10 So. 3d 712 (2009)
Timothy KELLER, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-1277.
District Court of Appeal of Florida, First District.
June 12, 2009.
Herman D. Laramore, Public Defender, Fourteenth Judicial Circuit, and Emily L. Dowdy, Assistant Public Defender, Panama City, for Petitioner.
Bill McCollum, Attorney General, and Trisha Meggs Pate, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Upon consideration of the state's response thereto, the amended petition seeking belated appeal is treated as a petition for writ of mandamus, and is granted. The clerk of the lower tribunal is directed to transmit to this court a certified copy of petitioner's August 10, 2006, correspondence, which shall be treated as a timely notice of appeal directed to the judgment and sentence rendered on or about July 17, 2006, in Bay County Circuit Court case number 03-001493-CFMA. If petitioner qualifies for the appointment of counsel at public expense, the lower tribunal shall appoint counsel to represent him on appeal.
ALLEN, DAVIS, and THOMAS, JJ., concur.